Citation Nr: 1230579	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a right knee disability, status post total knee replacement, for the period from February 1, 2005 until to December 3, 2006. 

2.  Entitlement to an evaluation in excess of 30 percent for a left knee disability, status post total knee replacement, for the period from April 8, 2005, until December 3, 2005.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to March 8, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active duty service with the United States Air Force from June 1952 until June 1972. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2005 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied evaluations in excess of 30 percent for each of the Veteran's knee disabilities.  The Veteran's appeal is now being addressed by the RO in Winston-Salem, North Carolina. 

The Veteran submitted a claim for an increased evaluation of the residuals of his second right knee replacement in January 2004.  He did not claim an increase for the residuals of his left knee replacement.  In a February 2004 rating decision, the Veteran was granted temporary 100 percent evaluation for the period of convalescence following his right knee replacement, which expired at the end of January 2005.  The May 2005 rating decision addressed the disabilities of both of the Veteran's knees, inferring a claim for increase for the left knee based on an April 8, 2005 examination report, and continued 30 percent evaluations for each knee.  

The Board notes that the Veteran initially requested a hearing before a member of the Board on his VA Form 9 Appeal.  He withdrew his request for a hearing in January 2009, and thus the Board may proceed to the merits of the claims. 

In a May 2009 Decision and Remand, the Board granted the Veteran increased evaluations of 60 percent for each of his knee disabilities, effective December 4, 2006.  The issues of entitlement to an evaluation in excess of 30 percent for a right knee disability, status post total knee replacement, for the period from February 1, 2005 until to December 3, 2006, and entitlement to an evaluation in excess of 30 percent for a left knee disability, status post total knee replacement, for the period from April 8, 2005, until December 3, 2006, were remanded to provide the Veteran proper notice and to obtain additional records.  The matters were again remanded by the Board in January 2010 in order to obtain any outstanding private treatment records identified by the Veteran.  A March 2010 notice letter was sent to the Veteran requesting that he submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for any outstanding private treatment records, but he failed to respond.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issue of entitlement to TDIU has been raised by the record and the matter is remanded back to the RO (via the Appeals Management Center) for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from February 1, 2005 until to December 3, 2006, after resolving any doubt in the Veteran's favor, the right knee disability was manifested by symptomatology that more closely approximates severe chronic residuals of a total right knee replacement, including severe pain and weakness. 

2.  For the period from April 8, 2005 until to December 3, 2006, after resolving any doubt in the Veteran's favor, the left knee disability was manifested by symptomatology that more closely approximates severe chronic residuals of a total left knee replacement, including severe pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for the residuals of a right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2011). 

2.  The criteria for a 60 percent evaluation for the residuals of a left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in June 2005, September 2009, and March 2010 that addressed the notice elements concerning his increased rating claims.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the September 2009 and March 2010 letters, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be given before an initial Agency of Original Jurisdiction (AOJ) decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the September 2010 Supplemental Statement of the Case (SSOC). Therefore, any timing deficiency has been remedied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  There is no indication of any additional, identified records that the RO not attempted to obtain.  The Veteran has been medically evaluated by VA in April 2005.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, the RO/AMC substantially complied with the Board's September 2009 and March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries, 22 Vet. App. at 97.  Specifically, pursuant to the remands, the RO/AMC provided the Veteran with additional and again asked the Veteran to submit a completed  VA Form 21-4142, Authorization and Consent to Release Information, for any outstanding private treatment records.  See March 2010 notice letter.  The Veteran failed to respond.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The RO has substantially complied with the Board's May 2009 and March 2010 instructions.  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421  (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7  (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

For the pertinent periods under appeal, Veteran's right and left knee disabilities are currently rated as 30 percent disabling under Diagnostic Code 5055 which provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent.  


Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  The other potentially-applicable diagnostic codes are not considered in this decision, as none of them provide a potential evaluation in excess of 60 percent. 

In this case, the Veteran seeks an evaluation in excess of 30 percent for his right knee disability, from February 1, 2005 to December 3, 2006, and an evaluation in excess of 30 percent for his left knee disability, from April 8, 2005 to December 3, 2006.  He asserts that his disabilities are more severe than the criteria associated with the current assigned 30 percent evaluation.

In April 2005, VA evaluated the severity of the Veteran's right and left knee disabilities.  That examination report shows the Veteran complained of chronic bilateral knee pain with flare-ups in severity of pain occurring three times a week and lasting for about half an hour.  Precipitating factors included prolonged sitting, and cold and damp weather.  He also complained decreased range of motion in both knees, with weakness, stiffness, swelling and numbness.  The measured range of motion of the right knee was between 10 degrees and 98 degrees, with pain, and the left knee was between 8 degrees and 95 degrees, with pain.  Both knees were evaluated as stable and there was no evidence of additional limitation of motion with repetitive.  There were positive signs of crepitus in the right knee.  There was evidence of multiple residual surgical scars, which were evaluated as light, flat and nontender.  The Veteran was diagnosed with status post right and left total knee replacements, with decreased range of motion and pain.  

The Veteran reported right knee pain that was "sharp" during a visit to the VA Medical Center in August 2005.  Walking aggravated his knee pain, and he could alleviate the pain with sitting, although that would cause his knee to stiffen.  The Veteran's gait was steady, and he was in no acute distress. 

In an undated report received in October 2006, Dr. D.A.R., the surgeon who replaced the Veteran's right knee in January 2004, noted that the Veteran's knee pain was severe and that he had lost strength in his knees.  He noted that the Veteran's knee was subject to failure at any time and strenuous exercise, twisting, and lift could cause total knee failure.  Dr. D. A. R. opined that the Veteran was permanently disabled due to his bilateral knee replacements, as evidenced by a January 2006 x-ray reports.  Although VA has repetitively asked the Veteran to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for any pertinent private records from this period, including the January 2006 x-ray report, the Veteran has failed to respond to such requests.  

The Veteran was examined at the VA Medical Center on December 4, 2006.  In its March 2009 decision, the Board used findings from this examination to support the decision to increase the disability ratings from 30 to 60 percent, effective from December 4, 2006. 

After review the above evidence and resolving any doubt in the Veteran's favor, the Board finds that 60 percent evaluations are warranted for each knee, effective for the respective periods prior to December 4, 2006.  For a 60 percent evaluation, Diagnostic Code 5055 requires chronic residuals consisting of severe painful motion or weakness.  Both knees demonstrate similar symptomatology.  The Veteran reported that the pain and weakness affected each of his knees every day. The disability is chronic.  The disabilities also both caused severe painful motion as noted by Dr. D.A.R.  Notably, the April 2005 VA examiner did not discount the Veteran's allegations of chronic pain in both his knees during the April 2005 VA examination report.  The knees are consistently weak.  The ranges of motion for both knees are decreased, and there was objective evidence of decreased strength, bilaterally, as observed by Dr. D.A.R. 

When considering the affects of increased pain and functional loss during episodes of flare-ups, and resolving any doubt in the Veteran's favor, the medical findings show that the severity of the Veteran's right and left knee disabilities more closely approximate chronic residuals of a severe nature from his knee prostheses.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 36-38.  The Board finds that the Veteran's symptomatology in each knee more closely approximates the criteria associated with a 60 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The 60 percent rating is the maximum schedular rating available under the applicable diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

The Board has considered whether a higher evaluation is available under any other diagnostic code.  The Veteran's bilateral total knee replacements are located in the lower third of the Veteran's thighs, and pursuant to the amputation rule, set forth at 38 C.F.R. § 4.68, the assigned disability rating may not exceed 60 percent for that knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162.  Therefore, by application of the "Amputation Rule," as set forth at 38 C.F.R. § 4.68, a rating in excess of 60 percent is not available for right knee total knee replacement.  

The Board notes that it has also considered whether the Veteran is entitled to a separate compensable evaluation for his residual surgical scars.  However, as none of the scars is not deep, covers an area of at least 144 square inches (929 square centimeters), is unstable or painful, or causes any impairment, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

Extraschedular Consideration 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's knee disabilities.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards. 

According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned therein. 

What the Veteran has not shown in this case is that his service-connected knee disorders have resulted in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate at any time during the current appeal.  The disabilities have not required frequent periods of hospitalization.  In fact, the Veteran has gone long periods without any medical treatment for his knees, only obtaining occasional checkups.  The Veteran is retired, and thus his disability does not interfere with employment.  Although he originally retired from the military because of his disability, and then was unable to stay in a job which required a lot of walking, the Veteran subsequently took part-time work before retiring in 1990. 

Accordingly, the Board concludes that consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

A 60 percent evaluation for the residuals of a right knee replacement is granted for the period from February 1, 2005 to December 3, 2006, subject to the laws and regulations governing payment of monetary benefits. 

A 60 percent evaluation for the residuals of a left knee replacement is granted for the period from April 8, 2005 to December 3, 2006, subject to the laws and regulations governing payment of monetary benefits.


REMAND 

In appeals involving claims for increased ratings, where the Veteran may be unemployable due to service-connected disability, VA must consider whether a  TDIU is in order.  See Rice v. Shinseki, 22 Vet. App. 447  (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

A review of the Virtual VA claims folder reveals that the Veteran has been awarded a combined schedular evaluation of 100 percent, effective as of March 8, 2010.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

Consideration of TDIU is not warranted for the period beginning March 8, 2010; however, consideration is needed on whether a TDIU is warranted for any period prior to March 8, 2010.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.156(b).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished with a notice letter addressing the criteria for a grant of TDIU and the type of evidence needed to substantiate such a claim.  The Veteran should specifically be notified of both the relative duties of VA and a claimant in obtaining such evidence and VA's practices in assigning disability evaluations and effective dates for such evaluations. 

2. While the Board is not requiring specific evidentiary development at this juncture, the RO/AMC should review the Veteran's response, if any, and undertake any additional development indicated by that response. Such development may include requesting additional treatment records or affording the Veteran an additional examination. 

3.  The claim of entitlement to TDIU for the period prior to March 8, 2010 must then be adjudicated.  If the determination is unfavorable, the Veteran should be furnished with a Supplemental Statement of the Case, and he and his representative should be allowed a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


